DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2018/038072 filed on 10/12/2018 and claims foreign priority to Japanese Application No. 2017-198576 filed on 10/12/2017.

Status of the claims
Claims 1-7 are pending.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5, drawn to a primer pair for detecting a mecA gene (methicillin-resistance gene) and a mecA detection kit comprising said one primer pair.

Group II, claims 6-7, drawn to a detection method of a mecA in a sample, comprising: 
a PCR step of performing PCR using DNA prepared from the sample using a primer pair for amplifying the DNA; and 
a step of detecting a mecA gene in the sample by detecting a mecA gene in an amplification product obtained by the PCR step or by analyzing the amplification product.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:


The MecA forward primer of Chen et al. (CN10341906A) comprises the sequence 5’-ACCCTCAAACAGGTGAAT-‘3, which is capable of hybridizing nucleotides 1007-1024 of Staphylococcus aureus subsp. aureus strain HM1 MecA gene having the GenBank Accession No. EU790488 while the MecA reverse primer of Chen et al. (CN10341906A) comprises the sequence 5’-TTGTAACCACCCCAAG-‘3, which is capable of hybridizing nucleotides 1265-1280 of Staphylococcus aureus subsp. aureus strain HM1 MecA gene having the GenBank Accession No. EU790488.

Concerning claim 6, Chen et al. (2013, CN10341906A) particularly teach performing PCR with SEQ ID NOS: 13-14 indicated above (see English Translation, last two para of page 3; or see Original CN10341906A document, page 3/8, para [0044]-[0048]).
A 280 bp amplicon that comprises at least the nucleotides of region 1007-1280 (274 bp) of GenBank Accession No. EU790488 is generated by PCR when the primers are extended in the presence of Staphylococcus aureus subsp. aureus strain HM1 MecA gene having the GenBank Accession No. EU790488 in the PCR mixture (see English Translation, last six para of page 3).

Concerning claim 6, Chen et al. (2013, CN10341906A) further teach detecting a mecA gene in the sample by detecting a mecA gene in an amplification product obtained by the PCR step or by analyzing the amplification product (see English Translation, all para of page 4: wherein Chen et al. discloses DHPLC detection as well as gel electrophoresis detection of amplification product; see also Original CN10341906A document, page 3/8 to page 4/8, para [0049]-[0054]).

Omitted from Chen et al.
Chen et al. (2013, CN10341906A) do NOT teach a primer pair-combination of the instant SEQ ID NO:1 and the instant SEQ ID NO:8, useful for generating an amplicon comprising nucleotides of region 998-1287 (290 bp) of GenBank Accession No. EU790488.

An et al. (2003)
Regarding primer and probe design, An et al. teach at paragraphs [0065]-[0067]:
"Various probes and primers can be designed around the disclosed nucleotide sequences. Primers may be of any length but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the second residue is 2, etc., an algorithm defining all primers can be proposed:
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus one (9 to 19), where n+y does not exceed the last number of the sequence. Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 . . . and so on. For a 15-mer, the probes correspond to bases 1 to 15, 2 to 16, 3 to 17 . . . and so on. For a 20-mer, the probes correspond to bases 1 to 20, 2 to 21, 3 to 22 . . . and so on."
Therefore, An et al. not only taught designing primers of any length based on a known sequence, but also taught an algorithm for defining all possible primers of a given length based on a known sequence.  In this respect, An et al. taught that all possible subsequences of a known sequence could be considered as a primer for that sequence.  While An et al. was discussing in particular sequences having to do with prostate, bladder and breast cancer (see Abstract), one of ordinary skill in the art would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.

SantaLucia et al. (2007)
SantaLucia et al. teach on page 14, “over the last 10 years (1996–2006), I have informally polled scientists who are experts in PCR and asked: “What percentage of the time does a casually designed PCR reaction ‘work’ without any experimental optimization?” In this context, “work” means that the desired amplification product is made in good yield with a minimum of artifact products such as primer dimers, wrong amplicons, or inefficient amplification. By “casually designed,” I mean that typical software tools are used by an experienced molecular biologist. The consensus answer is 70–75%.
If one allows for optimization of the annealing temperature in the thermocycling protocol (e.g., by using temperature gradient optimization), magnesium concentration optimization, and primer concentration optimization, then the consensus percentage increases to 90–95%."
Thus, SantaLucia et al. teach primers casually designed to a target sequence have a reasonable expectation of success at hybridizing, amplifying and detecting a target sequence.

It would have been prima facie obvious to an ordinary skilled artisan, wanting to detect the presence of resistant Staphyloccus aureus in sample, before the effective filing date of the instant invention, to provide primers that are functionally equivalent MecA specific primers to the MecA forward and reverse primers taught by Chen et al. and use these alternative primers in a PCR to amplify a MecA sequence after which a detection of the MecA gene can be performed in a manner as taught by Chen et al.  Based on the teachings of Chen et al., Genbank Accession No. EU790488 and SantaLucia et al. (2007) and An et al., concerning primer design, the ordinary skilled artisan would have readily being apprised of how to make and use the instant SEQ ID NOS: 1 and 8 derived from Genbank Accession No. EU790488.
The ordinary skilled artisan would have had a reasonable expectation at making and using the instant SEQ ID NO: 1 and 8 as primer(s) as SantaLucia et al. elaborates that sequences casually designed for use as primers are generally successfully at hybridizing, amplifying and/or detecting, particularly when further optimized as taught by SantaLucia.
Thus, in view of the teachings of the Chen et al. 2013 (CN10341906A), Genbank Accession No. EU790488, SantaLucia et al. (2007), the instant claims lack a special technical feature linking them over the art and a lack of unity requirement is proper.

Species
This application contains claims directed to the more than one patentably distinct species. The species are independent or distinct because they are not obvious variants of each other based on the current record. 

For example, a different search and analysis is required for 
a primer pair combination consisting the instant SEQ ID NOS: 1 and 8, 
compared with 
a primer pair combination consisting SEQ ID NOS: 1 and 8, wherein one or two bases are added, deleted or substituted to SEQ ID NOS: 1 and 8 to the extent that a part of the base sequence of one or both primers does not impair the function as a primer.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

Currently, claims 1-7 are generic. There is a search and/or examination burden for the patentably distinct species as the searches are not co-extensive and it would be burdensome to search and examine all of the claims.

The species are as follows: Groups A-B. Make an election for each group set forth below:

Group A: Structure of the claimed primer pair: elect one from the following:
group (a)/(c) of claim 1; or group (a)/(c) of claim 6;
group (b) of claim 1; or group (b) of claim 6;


If Applicant has elected one choice between (i) or (ii) from species group A above, please further elect one choice from (a) to (h) from species Group B as set forth below.
Group B: Primer pair: elect one from the following:
SEQ ID NOS: 3 and 7;
SEQ ID NOS: 2 and 9;
SEQ ID NOS: 1 and 8;
SEQ ID NOS: 1 and 9;
SEQ ID NOS: 4 and 11;
SEQ ID NOS: 5 and 12;
SEQ ID NOS: 6 and 10;
SEQ ID NOS: 6 and 12.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and a species or grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(a) and by the fee required under 37 CFR 1.1 7(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/kit, and all product/kit claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/kit claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/kit claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/kit claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/kit are found allowable, an otherwise proper restriction requirement between product/kit claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/kit claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/kit claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        September 16, 2021